Citation Nr: 1542147	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-10 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for coronary artery disease, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant had active duty for training (ADT) from October 1971 to March 1972, with additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Muskogee, Oklahoma, regional office (RO) of the Department of Veterans Affairs (VA).  

Entitlement to service connection for a back disability was denied in a February 2004 rating decision.  The Veteran did not appeal this decision after notice thereof.  There are two separate folders of records from the service department.  One of these folders is marked "July 2012", and both contain service treatment records that show complaints or treatment regarding the Veteran's claimed back disability.  Not all of these records were cited in the February 2004 decision, and it is therefore as likely as not the records received in July 2012 were specifically related to the Veteran's back disability.  As it appears additional relevant service department records were received subsequent to the February 2004 rating decision, new and material evidence is not required to reopen this matter, and the Veteran's claim is to be reconsidered.  See 38 C.F.R. § 3.156(a)(c) (2015).  

The appellant testified at a hearing before the undersigned in August 2014.  A transcript is in the record. 

The issues of entitlement to service connection for a low back disability and entitlement to service connection for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current bilateral hearing loss as defined by VA that is the result of acoustic trauma during ACDUTRA.  

2.  The Veteran has current tinnitus, that I proximately due to bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(24), 106, 5107(b) (West 2014); 3.303, 3.385 (2015).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101(24), 106, 5107(b); 38 C.F.R. § 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed part-time training.

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106 (West 2014); 38 C.F.R. § 3.6(a) (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has stated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's DD 214 shows that his training was with indirect fire for the infantry.  This evidence combined with his testimony, established exposure to acoustic trauma in ADT.  

On the August 1971, enlistment examination, his hearing was found to be 15/15 bilaterally on whispered voice testing.  An audiological examination was not conducted.  However, the service treatment records also include the second, undated, page of a periodic examination report.  This shows that the appellant's hearing acuity was 30, 30, 40, 40, and 55 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  Hearing acuity of the left ear was 70, 70, 50, 40, and 25 at these same frequencies.  This constitutes hearing loss for each ear under 38 C.F.R. § 3.385, and is evidence of hearing loss during or soon after his exposure to acoustic trauma on ADT.  

Current evidence includes the report of an October 2012 VA hearing examination.  The appellant's hearing acuity was 15, 25, 30, 40, and 35 decibels at of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear.  Hearing acuity in the left ear was 30, 45, 75, 65, and 50 decibels at these same frequencies.  This demonstrates hearing loss as defined by 38 C.F.R. § 3.385.  The examination also showed that the Veteran had tinnitus, which was associated with the hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not incurred in or caused by active service.  The rationale was that while hearing loss was noted on the periodic examination, this was not conducted while on active duty, and the type of hearing loss configuration that was presented was not consistent with noise induced hearing loss.  The examiner added that the appellant's current hearing loss configuration was also not consistent with noise induced hearing loss, as it was asymmetric and there was a shallow type A tympanogram in the left ear.  

In a February 2013 letter a private audiologist reported the results of an examination that including the Maryland CNC Test.  The appellant's history of noise exposure in the National Guard from mortars and other small arms fire was noted.  The evaluation was indicative of a mild to moderate sensorineural hearing loss of the right ear and mild to moderate to severe mixed hearing loss in the left ear.  The appellant reported constant tinnitus bilaterally.  

The examiner considered the appellant's post service occupational and recreational noise exposure.  He opined that the appellant's bilateral hearing loss and constant tinnitus were at least as likely as not related to military experience as a mortar man, including excessive noise from the mortars and other weapon.  

The evidence clearly establishes that the appellant has current hearing loss and tinnitus.  In addition, exposure to acoustic trauma has been conceded.  Therefore, the first two elements of service connection have been met.  

The possibility of a nexus has been addressed by two medical opinions.  Both of these opinions were obtained after considering the appellant's accurate description of his exposure to acoustic trauma in service, and after conducting an examination.  The evidence both for and against a nexus is in relative equipoise.  Therefore, reasonable doubt is resolved in favor of the appellant.  38 U.S.C.A. § 5107(b).  As all three elements of service connection have now been established, entitlement to service connection for bilateral hearing loss is established.  As the VA examination attributes the tinnitus to the service connected hearing loss, entitlement to service connection for tinnitus is also established. 



ORDER

Entitlement to service connection for hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.  



REMAND

The appellant contends that a pre-existing low back disability was aggravated during ADT.  He argues that he entered ADT with "a questionable back," and that it was re-injured while training during an exercise in which he was required to fight his way out of a "gator pit" during advanced infantry training.  

The appellant's August 1971 enlistment examination was negative for a back disability.  In November 2012, the Veteran's chiropractor reported that he treated the Veteran for pain in his lower spinal vertebrae in January although the chiropractor did not have records dating that far back.  In December 2014 the chiropractor submitted a statement concluding that "[the Veteran's] condition (Diagnosis) is at least as likely as not to have occurred due to his service time in the military (give details here needed. [sic]."

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

The October 2012 VA examination confirms that the appellant has a current back disability, but does not include an opinion as to whether it is related to service.  Therefore, an additional examination is needed. 

Treatment records document current coronary artery disease.  The appellant reports that his coronary artery disease has been treated privately since at least 2003, and contends that it is due to exposure to herbicides such as Agent Orange, specifically while in training with his National Guard unit at Fort Chafee, Arkansas.  He states that he had two or three summer camps of ADT at that location. 

Coronary artery disease is presumed service connected in Veteran who had in-service herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's in-service exposure to herbicides has not yet been confirmed.  His service personnel records have largely not been obtained.  

Even if the appellant is not entitled to presumptive service connection for a disease claimed as due to herbicide exposure, VA must also consider the claim on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.304(d) (2015).  

It has established that Agent Orange was sprayed on Fort Chaffee, albeit prior to the Veteran's reported duty at that location.

The VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.o addresses the verification of exposure to herbicide agents in locations other than Vietnam or Korea.  In this regard, the RO is required to request VA Compensation and Pension Service (C&P Service) to verify herbicide exposure through the Department of Defense (DOD) for the timeframe delineated by a claimant.  In this case, the RO did not request DOD herbicide exposure verification.  Furthermore, it is the policy of the VA C&P Service for cases to be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) where the claimed herbicide exposure location or dates were not on the DOD list.  In the instant case, the Board finds that the RO should attempt to verify the appellant's alleged herbicide exposure at Fort Chaffee, following the procedures provided by the C&P Service in Manual M21-1MR. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's service personnel records, including those that identify the dates and locations of all ADT and IDT.  

Efforts to obtain the records must continue until they are obtained or it is reasonably certain they do not exist or that further efforts would be futile.  If any records cannot be obtained; notify the appellant of the missing records, the efforts made to obtain them and of what further actions will be taken, including denial of the claim.
 
2.  Ask the appellant for any additional needed information regarding his claimed training at Fort Chaffee. 
 
3.  After completing the above, follow M21-1MR, Part IV, Subpart ii, 2.C.10.o, or its appropriate equivalent, and request verification of herbicide exposure.

4.  Schedule the appellant for a VA examination of his back.  All indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner.  

The examiner should answer the following: 

Did the current low back disability clearly and unmistakably pre-exist the period of ADT beginning in October 1971?

If so, was the pre-existing back disability clearly and unmistakably not aggravated (did not become permanently worse) beyond natural progression?

If the answers to either of the preceding questions is in the negative; is the current back disability a manifestation of a back disability in the period of ADT or a result, in whole or part, of an injury during a period of ADT or IDT?

The examiner should provide reasons for these opinions.  The examiner should not the Veteran's report of an injury in a "gator pit" during ADT.  

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.  

6.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


